Citation Nr: 1756315	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-17 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1964 to September 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). This matter was previously remanded by different Veterans Law Judges in October 2014 and December 2016; it has since been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, with the disability onset date of May 2005.  Although medical records were received from SSA in March 2011, the application for benefits as well as the decision is not of record.  These records are relevant to the issue on appeal as they contain the Veteran's contentions as would be noted in the application, and the disability or disabilities which form the basis of the decision.  Because the SSA decision itself is likely highly relevant to the current claim, a remand is necessary to obtain outstanding SSA records.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action to obtain all applications and decisions relating to SSA disability benefits. Any other additional SSA records, including medical records, not associated with the claims file in March 2011 should be obtained. If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from June 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

3. The AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ 
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C § 7252 (2012). This remand is a preliminary order and not an appealable decision on the merits of the claim. 38 C.F.R. § 20.1100(b) (2017).

